Third District Court of Appeal
                               State of Florida

                          Opinion filed July 20, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1468
                       Lower Tribunal No. 19-16354
                          ________________


                              Greg Mirmelli,
                                  Appellant,

                                     vs.

                 Sunset Harbour Yacht Club, Inc.,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Reemberto
Diaz, Judge.

      Alexander Appellate Law, P.A., and Samuel Alexander (DeLand), for
appellant.

     Horr, Novak & Skipp, P.A., and William R. Boeringer, for appellee.


Before FERNANDEZ, C.J., and SCALES, and GORDO, JJ.

     PER CURIAM.

     Affirmed.